         Case 1:17-cv-11633-DJC Document 262 Filed 03/25/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,

        v.                                               Case No. 17-cv-11633-DJC

 NAVELLIER & ASSOCIATES, INC. and
 LOUIS NAVELLIER,
      Defendants.



              PLAINTIFF’S MOTION FOR ENTRY OF FINAL JUDGMENT

       Plaintiff Securities and Exchange Commission (“the SEC”) respectfully requests that the

Court enter a final judgment against Defendants Navellier & Associates and Louis Navellier

following the Court’s determination that Defendants intentionally or recklessly violated Sections

206(1) and 206(2) of the Investment Advisers Act of 1940. The Court should enter a final

judgment against the Defendants that: (a) permanently enjoins them from future violations of the

Advisers Act; (b) requires them to pay disgorgement of $22,450,952 and prejudgment interest of

$6,513,619 for a total of $28,964,571, and (c) require each Defendant to pay an appropriate

third-tier civil penalty. In support of this motion, the SEC relies on its Memorandum, filed

herewith, as well as the Declaration of Rory Alex (with exhibits).
         Case 1:17-cv-11633-DJC Document 262 Filed 03/25/20 Page 2 of 2



                                            Respectfully submitted,

                                            SECURITIES AND EXCHANGE COMMISSION
                                            By its attorneys,

                                            /s/ Jennifer Cardello
                                            Jennifer A. Cardello (Mass. Bar No. 657253)
                                            Marc J. Jones (Mass. Bar No. 645910)
                                            William J. Donahue (Mass. Bar No. 631229)
                                            Robert B. Baker (Mass. Bar No. 637438)
                                            Attorneys for Plaintiff
                                            SECURITIES AND EXCHANGE COMMISSION
                                            33 Arch Street, 24th Floor
                                            Boston, MA 02110
                                            (617) 573-4577(Cardello)
                                            cardelloj@sec.gov


Dated: March 25, 2020




                               CERTIFICATE OF SERVICE

       I hereby certify that this document was filed on March 25, 2020, through the ECF system
and will be sent to the registered participants as identified on the Notice of Electronic Filing
(NEF) as of the date of this filing.
                                               /s/ Jennifer Cardello
                                               Jennifer Cardello

Dated: March 25, 2020




                                               2
